Title: To George Washington from George Clinton, 21 May 1790
From: Clinton, George
To: Washington, George



Sir
New York 21st May 1790.

With this I do myself the Honor to inclose You Copies of Letters from Lieut. Colonel Woolsey, Judge Platt, Justice Moor, and other Inhabitants of this State residing on the West Banks of Lake Champlain containing all the Information which I at present have on the Subject to which they relate.
Your present Indisposition will not permit me personally to attend You on this Business and I have therefore thought it prudent for the present only to write to Colo. Woolsey who commands the Militia in that Quarter recommending it to the Inhabitants not to remove unless they are compelled by an armed Force and I shall also direct him and the Civil Magistrates to make farther Enquiry respecting this Aggression. His Answer and whatever other Information I may receive shall be immediately communicated to your Excellency. I have the Honor to be with the highest Respect Your most obedient Servant

Geo: Clinton

